OSBORNE, Judge.
This is an action for divorce wherein the only controversy is the amount of alimony. Appellant and appellee were married in 1946 and have more or less lived together since that time. Both parties have been employed. The judgment here appealed from granted appellant a divorce, restored each party to his individual property, awarded appellant an automobile, household furniture and alimony in a lump sum in the amount of $1500.
Appellee has not filed a brief with this court. RCA 1.260 provides, “for penalties where a party fails to file a brief.” In the case of the appellee the rule provides: The court may,
“1. Accept the appellant’s statement of the facts and issues as correct; or
“2. reverse the judgment if appellant’s brief reasonably appears to sustain such action; or
“3. regard the appellee’s failure as a confession of error and reverse the judgment without considering the merits of the case.”
Appellant contends that the award of alimony as provided in the judgment is not adequate. We are of the opinion appellant’s brief reasonably appears to sustain her contention. Therefore, this action is remanded to the circuit court with directions to increase the alimony award by $2000.00, making a total of $3500.00.
The judgment is reversed.
All concur.